United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                    December 7, 2017

                                          Before

                       KENNETH F. RIPPLE, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

Nos. 15-2432 & 15-2447
                                                 Appeals from the
UNITED STATES OF AMERICA,                        United States District Court for the
     Plaintiff-Appellee,                         Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 Nos. 1:11CR00191-010, -011
JOHN D. GRIES and
JAMES McCULLARS,                                 Sarah Evans Barker,
     Defendants-Appellants.                      Judge.



                                        ORDER

       The defendants have petitioned for panel rehearing and rehearing en banc
based in part on an error in the remand instructions contained in the court’s opinion.
On this point the government agrees, as do we. Accordingly, the petition for panel
rehearing is granted, and the opinion issued on September 20, 2017, is withdrawn and
replaced with the attached opinion.

       In all other respects, the petition for rehearing is denied. On consideration of the
petition for rehearing en banc, no judge in active service requested a vote. Accordingly,
the petition for rehearing en banc is denied.